      Case 2:19-cv-00405 Document 11 Filed on 04/23/20 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   April 23, 2020
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

TOWNSEL MYERS,                 §
                               §
      Plaintiff,               §
VS.                            § CIVIL ACTION NO. 2:19-CV-405
                               §
EAST TEXAS TREATMENT FACILITY, §
                               §
      Defendant.               §

                     ORDER ADOPTING MEMORANDUM
                  AND RECOMMENDATION TO DISMISS CASE

       On March 3, 2020, United States Magistrate Judge Jason B. Libby issued his

“Memorandum and Recommendation to Dismiss Case” (D.E. 9).               The parties were

provided proper notice of, and opportunity to object to, the Magistrate Judge’s

Memorandum and Recommendation. FED. R. CIV. P. 72(b); 28 U.S.C. § 636(b)(1);

General Order No. 2002-13. No objections have been timely filed.

       When no timely objection to a magistrate judge’s memorandum and

recommendation is filed, the district court need only satisfy itself that there is no clear

error on the face of the record and accept the magistrate judge’s memorandum and

recommendation. Guillory v. PPG Industries, Inc., 434 F.3d 303, 308 (5th Cir. 2005)

(citing Douglass v. United Services Auto Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996)).

       Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s Memorandum and Recommendation (D.E. 9), and all other relevant

documents in the record, and finding no clear error, the Court ADOPTS as its own the

findings and conclusions of the Magistrate Judge.           Accordingly, this action is
1/2
      Case 2:19-cv-00405 Document 11 Filed on 04/23/20 in TXSD Page 2 of 2



DISMISSED WITH PREJUDICE as frivolous and/or for failure to state a claim for

relief pursuant to 28 U.S.C. § 1915(e)(2)(B).

       ORDERED this 23rd day of April, 2020.


                                                ___________________________________
                                                NELVA GONZALES RAMOS
                                                UNITED STATES DISTRICT JUDGE




2/2
